Detailed Action
This Office action responds to the election filed 9/12/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Species A1(a)(i)(1)(a) and B2 in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists in examination of the plurality of species. This is not found persuasive because as the figures and sections of the specification show, the species have mutually exclusive characteristics. As stated in MPEP 808.02, a serious burden is present when there is C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. The requirement is still deemed proper and is therefore made FINAL.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 10-12, 15, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US 20140239478 A1).
Regarding claim 1, Hong discloses a semiconductor package (Fig. 1) comprising: a wiring structure (200); a first semiconductor chip (300) on the wiring structure; a plurality of internal terminals (some of 310) between the wiring structure and the first semiconductor chip; a high thermal conductivity layer (130) between the wiring structure and the first semiconductor chip; and an encapsulator (120) on the high thermal conductivity layer and contacting the first semiconductor chip, wherein sidewalls of at least the wiring structure and the encapsulator are substantially coplanar.
Illustrated below is Fig. 1 of Hong.

    PNG
    media_image1.png
    440
    433
    media_image1.png
    Greyscale

Regarding claim 6, Hong discloses a semiconductor package (Fig. 6), wherein: the wiring structure comprises an active region (Active Region, see annotated figure below), and at least one scribe lane (Scribe Lane) in continuity with a side surface of the active region; and the high thermal conductivity layer contacts the active region and the at least one scribe lane.
Illustrated below is a marked and annotated figure of Fig. 6 of Hong.

    PNG
    media_image2.png
    177
    460
    media_image2.png
    Greyscale

Regarding claim 8, Hong discloses a semiconductor package (Fig. 1), wherein an uppermost end of the high thermal conductivity layer is at a higher level than a lowermost end of the first semiconductor chip; the uppermost end of the high thermal conductivity layer is at a lower level than an uppermost end of the first semiconductor chip; and the high thermal conductivity layer directly contacts a side surface of the first semiconductor chip.
Regarding claim 10, Hong discloses a semiconductor package (Fig. 1), wherein an upper surface of the high thermal conductivity layer comprises an inclined surface; and a height of the upper surface of the high thermal conductivity layer decreases with increasing distance from the first semiconductor chip.
Regarding claim 11, Hong discloses a semiconductor package (Fig. 1), wherein the plurality of internal terminals extends through the high thermal conductivity layer, and contacts the wiring structure and the first semiconductor chip.
Regarding claim 12, Hong discloses a semiconductor package (Fig. 1), further comprising: a plurality of through electrodes (210) extending through the wiring structure, the plurality of through electrodes connected to the plurality of internal terminals; and a plurality of external terminals (220) on a lower surface of the wiring structure and connected to the plurality of through electrodes.
Regarding independent claim 15, Hong discloses a semiconductor package (Fig. 1) comprising: a wiring structure (200) comprising an active region (Active Region, see annotated Fig. 6 above) and a plurality of scribe lanes (Scribe Lane) in continuity with side surfaces of the active region; a semiconductor chip (300) on the wiring structure; a plurality of internal terminals (310) between the wiring structure and the semiconductor chip; a high thermal conductivity layer (130) between the wiring structure and the semiconductor chip, the high thermal conductivity layer contacting the active region and the plurality of scribe lanes (as shown in annotated Fig. 6); and an encapsulator (120) on the wiring structure and the high thermal conductivity layer and contacting the semiconductor chip.
Regarding claim 19, Hong discloses a semiconductor package (Fig. 1), wherein an uppermost end of the high thermal conductivity layer is at a higher level than a lowermost end of the semiconductor chip; the uppermost end of the high thermal conductivity layer is at a lower level than an uppermost end of the semiconductor chip; and the high thermal conductivity layer directly contacts a side surface of the semiconductor chip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong.
Regarding claim 7, Hong discloses a semiconductor package (Fig. 1), wherein a side wall of the at least one scribe lane and the sidewall of the encapsulator are substantially coplanar.
Hong fails to expressly illustrate in Fig. 1 a side wall of the at least one scribe lane, a sidewall of the high thermal conductivity layer, and the sidewall of the encapsulator are substantially coplanar.  However, Hong teaches that the portion of the scribe lane covered by the high thermal conductivity layer may be varied to include completely coving the scribe lane (“entirely covers” [0055]).
One of ordinary skill in the art at the time of filing could have varied the portion of the scribe lane covered by the high thermal conductivity layer to cover the entire scribe lane based on Hong’s teachings of different configuration of the high thermal conductivity layer.  Doing so would arrive at the claimed coplanar sidewalls of the at least one scribe lane, the high thermal conductivity layer, and the encapsulator.  One of ordinary skill in the art would have had predictable results because the claimed sidewall configuration is a variation encompassed within Hong’s teachings.  The motivation to do so would be to cover the wiring structure, thus providing protection during package manufacturing.  Therefore, it would have been obvious to have the claimed coplanar sidewalls because it would protect the package during manufacturing.
Regarding claim 17, Hong discloses a semiconductor package (Fig. 1), wherein sidewalls of at least one of the plurality of scribe lanes and the encapsulator are substantially coplanar.
Hong fails to expressly illustrate in Fig. 1 sidewalls of at least one of the plurality of scribe lanes, the high thermal conductivity layer, and the encapsulator are substantially coplanar.  However, Hong teaches that the portion of the scribe lane covered by the high thermal conductivity layer may be varied to include completely coving the scribe lane (“entirely covers” [0055]).
One of ordinary skill in the art at the time of filing could have varied the portion of the scribe lane covered by the high thermal conductivity layer to cover the entire scribe lane based on Hong’s teachings of different configuration of the high thermal conductivity layer.  Doing so would arrive at the claimed coplanar sidewalls of the at least one plurality of scribe lanes, the high thermal conductivity layer, and the encapsulator.  One of ordinary skill in the art would have had predictable results because the claimed sidewall configuration is a variation encompassed within Hong’s teachings.  The motivation to do so would be to cover the wiring structure, thus providing protection during package manufacturing.  Therefore, it would have been obvious to have the claimed coplanar sidewalls because it would protect the package during manufacturing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, as evidenced by Yamada (US 5864178 A).
Regarding claim 13, Hong discloses a semiconductor package (Fig. 1), further comprising: a plurality of internal heat dispersion terminals (others of 301) spaced apart from the plurality of internal terminals, the plurality of internal heat dispersion terminals extending through the high thermal conductivity layer and contacting the wiring structure and the first semiconductor chip.
In reference to the claim language referring to the property or function of the plurality of internal heat dispersion terminals, i.e. to disperse heat, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Hong’s device are substantially identical (i.e., “terminals spaced apart from the plurality of internal terminals” and “terminals extending through the high thermal conductivity layer and contacting the wiring structure and the first semiconductor chip”), the claimed property or function of “heat dispersion” is presumed to be inherent.
Further evidence supporting the plurality of internal heat dispersion terminals of Hong inherently possessing the property or function of dispersing heat is taught by Yamada.  Yamada teaches it is well known for a substantially identical terminal (“bump electrode” Col. 1, lines 21-35) to possess the property of dispersing heat (“transferred” Col. 1, lines 21-35).  Therefore, it would have been obvious to have the claimed property or function of dispersing heat because it is a property inherent to the plurality of internal heat dispersion terminals of Hong.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, as evidenced by Yamada and Sugaya (US 9159640 B2, from IDS).
Regarding claim 14, Hong discloses a semiconductor package (Fig. 1), further comprising: at least one heat dispersion through electrode (some of 210) extending through the wiring structure, the at least one heat dispersion through electrode connected to the plurality of internal heat dispersion terminals; and at least one external heat dispersion terminal (220) on a lower surface of the wiring structure, the at least one external heat dispersion terminal connected to the at least one heat dispersion through electrode.
In reference to the claim language referring to the function of the at least one heat dispersion through electrode, i.e. to disperse heat, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed device and Hong’s device are substantially identical (i.e., “electrode extending through the wiring structure”, “electrode connected to the plurality of…terminals”, “terminal on a lower surface of the wiring structure”, and “terminal connected to the at least one…electrode”), the claimed property or function of “heat dispersion” is presumed to be inherent.
Further evidence supporting the at least one external heat dispersion terminal of Hong inherently possessing the property or function of dispersing heat is taught by Yamada.  Yamada teaches it is well known for a substantially identical terminal (“bump electrode” Col. 1, lines 21-35) to possess the property of dispersing heat (“transferred” Col. 1, lines 21-35).  Therefore, it would have been obvious to have the claimed property or function of dispersing heat because it is a property inherent to the at least one external heat dispersion terminal of Hong.
Further evidence supporting the heat dispersion through electrode of Hong inherently possessing the property or function of dispersing heat is taught by Sugaya.  Sugaya teaches it is well known for a substantially identical through electrode (“thermal vias” Col. 5, lines 30-37) to possess the property of dispersing heat (“thermal conductivity” Col. 5, lines 30-37).  Therefore, it would have been obvious to have the claimed property or function of dispersing heat because it is a property inherent to the at least one heat dispersion through electrode of Hong.
Claims 2-5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Kawate (US 20150332984 A1).
Regarding claim 2, Hong discloses a semiconductor package (Fig. 1), with a high thermal conductivity layer.
Hong fails to expressly teach that the high thermal conductivity layer has a thermal conductivity of 1 to 5 W/mK.
Kawate discloses a high thermal conductivity layer in the same field of endeavor (20, Fig. 1), wherein a thermal conductivity of the high thermal conductivity layer is 1 to 5 W/mK ([0038]).
One of ordinary skill in the art could have substituted the high thermal conductivity layer of Kawate in place of the comparable known high thermal conductivity layer of Hong, and the results would have been predictable, because the high thermal conductivity layer (of both Hong and Kawate) would have functioned the same as before to fill gaps between electronic components.  Kawate provides a clear teaching to motivate one to perform the substitution in that it would enhance reliability of the internal terminals (“reliability” [0036]).  Therefore, having a thermal conductivity of the high thermal conductivity layer be 1 to 5 W/mK would have been obvious because this known high thermal conductivity layer would have obtained predictable results and would enhance reliability of the internal terminals.
Regarding claim 3, Hong discloses a semiconductor package (Fig. 1), wherein: the high thermal conductivity layer comprises a filler and a resin (“material”, “resin” [0048]).
Hong fails to teach the filler comprises aluminum oxide (A2O3), aluminum nitride (AIN), boron nitride (BN), silicon oxide (SiO2), or a combination thereof.
Kawate discloses a high thermal conductivity layer in the same field of endeavor (20, Fig. 1), wherein: the high thermal conductivity layer comprises a filler and a resin; and the filler comprises aluminum oxide (Al2O3), aluminum nitride (AIN), boron nitride (BN), silicon oxide (SiO2), or a combination thereof ([0035]).
One of ordinary skill in the art could have substituted the high thermal conductivity layer of Kawate in place of the comparable known high thermal conductivity layer of Hong, and the results would have been predictable, because the high thermal conductivity layer (of both Hong and Kawate) would have functioned the same as before to fill gaps between electronic components.  Kawate provides a clear teaching to motivate one to perform the substitution in that it would enhance reliability of the internal terminals (“reliability” [0036]).  Therefore, having the high thermal conductivity layer comprise a filler and a resin; and the filler comprises aluminum oxide (Al2O3), aluminum nitride (AIN), boron nitride (BN), silicon oxide (SiO2), or a combination thereof would have been obvious because this known high thermal conductivity layer would have obtained predictable results and would enhance reliability of the internal terminals.
Regarding claim 4, Hong in view of Kawate discloses a semiconductor package (Hong, Fig. 1), wherein the filler includes a spherical filler with a diameter of 0.7 to 3 µm (Kawate, 0.1 to 10 µm [0036]).
Regarding claim 5, Hong in view of Kawate discloses a semiconductor package (Hong, Fig. 1), wherein the resin comprises liquid crystalline epoxy resins (LCERs).
Regarding claim 18, Hong discloses a semiconductor package (Fig. 1), with a high thermal conductivity layer.
Hong fails to expressly teach that the high thermal conductivity layer has a thermal conductivity of 1 to 5 W/mK.
Kawate discloses a high thermal conductivity layer in the same field of endeavor (20, Fig. 1), wherein a thermal conductivity of the high thermal conductivity layer is 1 to 5 W/mK ([0038]).
One of ordinary skill in the art could have substituted the high thermal conductivity layer of Kawate in place of the comparable known high thermal conductivity layer of Hong, and the results would have been predictable, because the high thermal conductivity layer (of both Hong and Kawate) would have functioned the same as before to fill gaps between electronic components.  Kawate provides a clear teaching to motivate one to perform the substitution in that it would enhance reliability of the internal terminals (“reliability” [0036]).  Therefore, having a thermal conductivity of the high thermal conductivity layer be 1 to 5 W/mK would have been obvious because this known high thermal conductivity layer would have obtained predictable results and would enhance reliability of the internal terminals.
Claims 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hong in view of Wan (US 20210193552 A1).
Regarding claim 9, Hong discloses a semiconductor package (Fig. 1), wherein a maximum contact height between the high thermal conductivity layer and the first semiconductor chip is a first length (bottom surface of 300); and a thickness of the first semiconductor chip is a second length (length of sidewall of 300).
Hong fails to expressly teach the first length is greater than half of the second length.  More specifically, Hong fails to provide a range of dimensions for the first and second lengths.
Wan discloses a chip in the same field of endeavor (Fig. 1B) and further provides ranges for a first length of a chip (“width of approximately 4 mm or less” [0039]) and second length of a chip (“thickness…200 µm to 600 µm” [0039]).
One of ordinary skill in the art could have substituted the chip of Wan in place of the comparable known first semiconductor chip of Hong, and the results would have been predictable, because the chip (of both Wan and Hong) would have functioned the same as before as a semiconductor chip.  Doing so would arrive at the first and second lengths of Hong corresponding to the first and second lengths of a chip of Wan, thus arriving at the first length being greater than half of the second length.  Therefore, having the claimed relative lengths would have been obvious because this known length configuration would have obtained predictable results.
Regarding independent claim 20, Hong discloses a semiconductor package (Fig. 1) comprising: a wiring structure (200); a semiconductor chip (300) on the wiring structure; a plurality of internal terminals (some of 310) between the wiring structure and the semiconductor chip; a high thermal conductivity layer (130) between the wiring structure and the semiconductor chip; and an encapsulator (120) on the high thermal conductivity layer and contacting the semiconductor chip, wherein sidewalls of at least the wiring structure and the encapsulator are substantially coplanar, wherein an uppermost end of the high thermal conductivity layer is at a higher level than a lowermost end of the semiconductor chip, wherein the uppermost end of the high thermal conductivity layer is at a lower level than an uppermost end of the semiconductor chip, wherein the high thermal conductivity layer directly contacts a side surface of the semiconductor chip, and a maximum contact height between the high thermal conductivity layer and the semiconductor chip is a first length (bottom surface of 300), a thickness of the semiconductor chip is a second length (length of sidewall of 300).
Hong fails to expressly teach the first length is greater than half of the second length.  More specifically, Hong fails to provide a range of dimensions for the first and second lengths.
Wan discloses a chip in the same field of endeavor (Fig. 1B) and further provides ranges for a first length of a chip (“width of approximately 4 mm or less” [0039]) and second length of a chip (“thickness…200 µm to 600 µm” [0039]).
One of ordinary skill in the art could have substituted the chip of Wan in place of the comparable known semiconductor chip of Hong, and the results would have been predictable, because the chip (of both Wan and Hong) would have functioned the same as before as a semiconductor chip.  Doing so would arrive at the first and second lengths of Hong corresponding to the first and second lengths of a chip of Wan, thus arriving at the first length being greater than half of the second length.  Therefore, having the claimed relative lengths would have been obvious because this known length configuration would have obtained predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/WILLIAM H ANDERSON/            Examiner, Art Unit 2817